 In the Matter of WESTSIDE LUMBERCOMPANYandLUMBER AND SAW-MILLWORRIERS,LOCAL UNION No. 2810,UNITED BROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICACase No. R-1810.-Decided, June 6, 1940Lumber and Lumber Products Industry-Investigation of Representatives:controversy concerning representation of employees:rival unions;refusal byemployer to recognize either as exclusive bargaining agency in absence of cer-tification by Board-UnitAppropriate for Collective Bargaining:all inside andoutside employees including roundhouse crew,car-shop crew,broad-gauge switch-ing crew, and night hostler,but excluding dry-kiln operator,janitor, safetyinspector,night watchmen,employees who work on the Company's narrow-gaugerailroad,woods employees,employees with power to hire and discharge, andclerical or office employees:stipulated asto-Representatives:eligibility toparticipate in choice of: stipulation;employees on pay roll for last pay-rollperiod during May1940-Election OrderedMr. John T. McTernan,for the Board.,Pillsbury,Madison & Sutro, by Mr. Eugene D. Bennett,of SanFrancisco, Calif., for the Company.Mr. H. H. Williams,of Placerville, Calif., for the A.. F. of L. Local.Mr. William Twist,of Tuolumne, Calif., for the C. I. O: Local.Mr. J. H. Krug,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 21, 1939, Lumber & Sawmill Workers, Local Union No.2810,United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor,' herein called theA. F. of L. Local, filed with the Regional Director for the TwentiethRegion (San Francisco, California) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of West Side Lumber Company, Tuolumne, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor1The record shows that this is the correct name of the petitioning union, which Isdesignated in the petition as "Sawmill&Timber Workers,Loc. 2810 of U. B. Of C. & J.of Am."24 N. L. R. B., No. 37.416 WEST SIDE LUMBER COMPANY417Relations Act, 49 Stat. 449, herein called the Act.On February 24,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor. Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On April 11, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the A. F. of L.Local, and InternationalWoodworkers of America, Local No. 84,affiliated with the Congress of Industrial Organizations, herein calledthe C. I. O. Local, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, a hear-ing was held on April 25,1940, at Tuolumne, California, before ThomasH. Kennedy, the Trial Examiner duly designated by the Board. TheBoard, the Company, the A. F. of L. Local, and the C. I. O. Localwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Subsequent to the hearing the Company, the A. F. of L. Local,the C. I. O. Local, and the attorney for the Board entered into astipulation, datedMay 17, 1940, setting forth the facts concerningthe duties of the night hostler employed by the Company and pro-viding that the facts set forth therein might be incorporated as partof the record.The said stipulation is hereby incorporated and madepart of the record herein.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWest Side Lumber Company, a California corporation with itsprincipal office and place of business at Tuolumne, California, is en-gaged in the felling and logging of timber and in the manufacture andsale of lumber and lumber products.The timber land owned by the.Company at which its logging operations are carried on is locatedapproximately 65 miles by rail from the Company's Tuolumne plant,where the finished lumber products are produced.The Company ownsand operates a narrow-gauge railroad connecting its timber land withthe Tuolumne plant.This proceeding does not concern the employees 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in logging operations or the employees engaged in workingon the narrow-gauge railroad, but involves only those employees whowork at the Tuolumne plant.The approximate number of employeesin the latter group varies between 155 and 320 throughout the year.During the fiscal year ending February 1940, the lumber and lumberproducts manufactured at and shipped from the Tuolumne plantamounted in quantity to 37,507,160 board feet, and in value to $937,655.Of said amounts 18,580,816 board feet of the value of $464,500 weresold and shipped by the Company from the Tuolumne plant to pointsand places outside the State of California.The Company admits that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the National LaborRelations Act.11.THE ORGANIZATIONS INVOLVEDLumber & Sawmill Workers, Local Union No. 2810, United Brother-hood of Carpenters and Joiners of America, is a labor organizationaffiliatedwith the American Federation of Labor, and admits tomembership employees of the Company at its Tuolumne plant.InternationalWoodworkers of America, Local No. 84, is a labororganization affiliated with the Congress of Industrial Organizations,and also admits to membership employees of the: Company at itsTuolumne plant.III.THE QUESTION CONCERNING REPRESENTATIONBy letters to the Company dated September 12, 1939, and November14, 1939, the A. F. of L. Local requested recognition as exclusivebargaining agency for the Company's employees at the Tuolumneplant in an appropriate unit.The Company replied, by letters datedSeptember 19, 1939, and November 14, 1939, respectively, that it wouldnot recognize the A. F. of L. Local as exclusive bargaining agency inthe absence of certification by the Board.Prior to September 12, 1939,the Company refused a request for exclusive recognition made by theC. I. O. Local, on the ground that it would not recognize any unionuntil certified by the Board.Prior to the hearing, both the A. F. of L. Local and the C. I. O.Local submitted to the Regional Director substantial evidence of recentdesignation as representative for purposes of collective bargaining byemployees of the Company working at the Tuolumne plant.We find that a question has arisen concerning representation ofemployees of the Company. WEST SIDE LUMBER COMPANY419IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON' COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade,, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITAt the hearing it was stipulated by the A. F. of L. Local, the C. I. 0.Local, and the Company that the appropriate unit should consist ofall inside and outside employees at the Company's Tuolumne plant,including the roundhouse crew, car-shop crew, and broad-gauge switch-ing crew,' but excluding the dry-kiln operator, janitor, safety inspec-tor, night watchmen, employees who work on the Company's narrow-gauge railroad,3 woods employees, employees with power to hire anddischarge,, and clerical or office employees.Subsequent to the hearingthe parties entered into a stipulation, dated May 17, 1940, setting forththat the night hostler is a part of the roundhouse crew and should beincluded in the appropriate unit.As stated above, this stipulationhas been incorporated in the record.We find that all inside and outside employees at the Company'sTuolumne, California, plant, including the roundhouse crew, car-shopcrew, broad-gauge switching crew, and the night hostler, but excludingthe dry-kiln operator, janitor, safety inspector, night watchmen, em-ployees who work on the Company's narrow-gauge railroad, woodsemployees, employees with power to hire and discharge, and clericalor office employees, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefit, of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESNeither the A. F. of L. Local nor the C. I. 0. Local seeks certifica-tion upon the basis of evidence adduced at the hearing, and both askthat an election be held.We find that the question concerning repre-2The broad-gauge switching crew,which consists of four employees,Is engaged in switch-ing standard-gauge cars belonging to various railroads, within the plant grounds and be-tween the plant and the Company's docks.8As used by the parties, and as used herein,"employees who work on the Company'snarrow gauge railroad"include the dispatcher,train crews,and section gang. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentation which has arisen can best be resolved by an election by secretballot.4The parties agreed that if the Board ordered an election herein,the election should be held as early as possible after the last pay-rollperiod during the month of May 1940, and that all employees in theappropriate unit who appear on the pay roll for said pay-roll periodshould be eligible to vote,5 including employees who in said periodshall have been temporarily laid off, on vacation, or absent because ofillness or injury, but excluding employees who during or after saidpay-roll period shall have quit or been discharged for cause.We seeno reason to depart from the agreement of the parties, and we shalldirect accordingly.6Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of West Side Lumber Company, Tuolumne,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All inside and outside employees at the Company's Tuolumne,California, plant, including the roundhouse crew, car-shop crew, broad-gauge switching crew, and the night hostler, but excluding the dry-kiln operator, janitor, .safety inspector, night watchmen, employeeswho work on the Company's narrow-gauge railroad, woods employees,employees with power to hire and discharge, and clerical or office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board to.ascertain representatives for the purposes of collective bargaining4During the hearing the C. I. O. Local requested that its name appear upon the ballot as"InternationalWoodworkers of America,CIO, Local No. 84,"in order to avoid confusionbetween the two labor organizations.The A.F. of L.Local made no objection and weshall so designate the C. I. O. Local upon the ballot.5 The record indicates that this is normally a period when the plant reaches full operations.The respective groups of employees to be included among and excluded from thoseeligible to vote, were referred to by the parties as employees whom they desired to include inand exclude from the unit.The record shows that this reference was inadvertent,and thatthe parties were concerned only with the issue of eligibility to vote. WEST SIDE LUMBER COMPANY421withWest Side Lumber Company, Tuolumne, California,an electionby secret ballot shall be conducted as early as possible after the lastpay-roll period during the month of May 1940,under the directionand supervision of the Regional Director for the Twentieth Region,.acting in this matter as agent for the National Labor Relations Board,and subjecttoArticleIII, Section 9, of said Rules and Regulations,among all inside and outside employees at the Company's Tuolumne,California,plant, who appear onthe Company's pay roll for the saidpay-roll period,including employees who in said pay-roll period shallhave been temporarily laid oft, on vacation, 'or absent because of illnessor injury, and also including the roundhouse crew,car-shop crew,broad-gauge' switchingcrew, and the night hostler,but excluding thedry-kiln operator,janitor, safety inspector,night watchmen, employeeswho work onthe Company's narrow-gauge railroad, woods employees,employees with power to hire and discharge,and clerical or officeemployees,and also excluding employees who during said pay-rollperiod or between said pay-roll period and the date of the electionshall have quit or been discharged for cause, to determine whether theydesire to be represented by Lumber & Sawmill Workers, Local UnionNo. 2810,UnitedBrotherhood of Carpenters and Joiners of America,affiliatedwith theAmerican Federation of Labor, or by InternationalWoodworkers of America,CIO, Local No. 84,for the purposes ofcollective bargaining,or by neither.283035-42-vol. 24-28